Citation Nr: 0113463	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1996, for a grant of total disability based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1975 to January 
1977. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's formal claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities, VA Form 21-8940, was received on November 27, 
1996.  

3.  There was no informal claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities prior to November 27, 1996.  


CONCLUSION OF LAW

An effective date earlier than November 27, 1996, for a grant 
of total disability based on individual unemployability due 
to service-connected disabilities is not warranted.   
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400(o)(2), 4.16 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, there is no indication 
in the record that there is any additional evidence that has 
not been associated with the claims file.  Moreover, the 
claim must be decided on the evidence previously of record 
and not on the basis of additional evidence unless such 
evidence were VA records which are deemed to have been 
constructively of record.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  Here, it does not 
appear and it is not contended that there are any outstanding 
VA records which are not on file.  

Accordingly, the Board finds the veteran is not prejudiced by 
appellate review at this time without initial RO adjudication 
after enactment of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

Historically, a May 1980 rating action granted service 
connection for post operative residuals of a left shoulder 
injury with recurrent subluxation and assigned a 
noncompensable rating from January 11, 1977 and (except for a 
temporary total rating) assigned a 20 percent rating 
effective October 17, 1979.  

The veteran appealed a May 1992 rating action which denied an 
increased rating for the service-connected left shoulder 
disorder.  

A claim for service connection for a low back disorder was 
received on July 24, 1992.  

On file is an October 5, 1992 letter entitled "Discharge 
During Probationary Period" from the VA Chief of Personnel 
Service of the VA Medical Center in Canandalgua, New York 
informing the veteran that he had entered duty on February 9, 
1992 as a Food Service Worker under a career conditional 
appointment subject to satisfactory completion of a one-year 
probationary period.  He had been unable to perform his 
duties since July 19, 1992 because he was unavailable for 
duty to an "off-duty injury."  Moreover, "[f]or this 
reason, a decision has been made to discharge you from your 
position effective the close of business on October 9, 
1992."  The veteran was informed of his rights to appeal 
that decision.  

On file is a VA outpatient treatment (VAOPT) record of 
November 1992 stating that the veteran had chronic left 
shoulder pain due to degenerative joint disease (DJD) which 
radiated down the left upper extremity.  The pain was 
moderate and he was "100% disabled LUE [left upper 
extremity] from this problem."  He also complained of a 5-
year history of low back problems with occasional radiation 
of pain down both legs.  It was further noted that the 
veteran was "100% disabled of his LUE.  Can't do work 
requiring lifting using LUE."  It was further indicated that 
he was a "candidate for job retraining because he used to be 
a heavy laborer."  

A January 1993 rating action which denied service connection 
for a back condition and denied an increased rating for the 
service-connected left shoulder disorder.  

At an RO hearing on April 5, 1993 the veteran's 
representative stated that a physician had advised the 
veteran to have a left shoulder replacement.  He also stated, 
at page 1 of that transcript, that "I believe it, ah, would 
have been something to do with his working, uh, full-time at 
the present time [the veteran] has been off of work due to a 
disability, considered a back disability, but also his left 
shoulder has taken place and made part of that disability...".  
The veteran testified that he had had X-rays in conjunction 
with "a Social Security claim" (page 15) and had had "a 
Social Security examination" about a month earlier (page 
16).  When asked if there would be information relative to 
his claim for an increased rating for his left shoulder 
disorder, he and his wife indicated that the Social Security 
Administration (SSA) records would not be helpful, although 
he also indicated that he had a back problem (page 17).  He 
also testified that although he had a drinking problem, he 
had not drunk alcohol in two years (page 18).  He also 
testified as to the severity of his nonservice-connected 
psychiatric disability (page 21) and that although he had 
been terminated from his VA employment working 20 hours a 
week, he had a "lifetime reinstatement" but would have to 
go through the whole process of getting rehired (page 22).  

Thereafter, an August 1993 rating action increased the left 
shoulder rating to 40 percent effective April 14, 1992.  

Rating actions in November 1994 and May 1995 confirmed and 
continued the denial of service connection for a low back 
disorder, characterized as degenerative disc disease (DDD) of 
L1-2 with spondylolisthesis of L5-S1.  

The veteran testified at an RO hearing on August 8, 1995 in 
conjunction with claims for service connection for a low back 
disorder and an increased rating for his service-connected 
left shoulder disorder (page 1).  In the past he had been an 
alcoholic because he had self-medicated due to left shoulder 
and low back pain (page 3).  He had lost time from his VA 
employment, leading to his termination, due to his low back 
disorder (page 6).  He was currently receiving SSA disability 
benefits (page 11) due to his left shoulder, low back, and 
"personality conflict (personality disorders) and that was 
all from my alcoholism" (page 12).  

Thereafter, a decision of the Board in August 1996 granted 
service connection for DDD of L1-2 with spondylolisthesis of 
L5-S1 but denied an increased rating for the left shoulder 
disorder.  That grant of service connection was effectuated 
by a September 1996 rating action which assigned a 40 percent 
disability rating for the low back disorder, both effective 
July 24, 1992.  This resulted in a combined disability 
evaluation of 60 percent effective from July 24, 1992.  In 
November 1996, the veteran appealed the assignment of a 40 
percent disability rating but not the effective date.  

Thereafter, VA Form 21-8940, Application for Increased Rating 
Based on Individual Unemployability, was received on November 
27, 1996.  The veteran reported therein that he had last 
worked and become too disabled to work in July 1992.  He had 
work experience in food service and had been rejected for 
employment by VA as a motor vehicle operator-foreman.  

VA Form 21-4192, reflects that the veteran had been a VA 
employee from February 1992 until October 9, 1992 but had 
last worked sometime in July 1992.  

A June 1997 rating action confirmed the denial of a rating in 
excess of 40 percent for the service-connected low back 
disorder, denied an increased rating for the left shoulder 
disorder, and also denied entitlement to a total rating.  
Although advised of the denial by letter dated June 26, 1997, 
no appeal was taken from the denial of a total rating or an 
increased rating for the left shoulder disorder.  

Received in July 1997 was a copy of a favorable decision of 
an Administrative Law Judge awarding the veteran SSA benefits 
effective July 17, 1992 due to disability of the left 
shoulder, low back, and psychiatric disability.  

A February 1998 rating action granted service connection for 
depression (as secondary to the service-connected left 
shoulder disorder) and assigned a 50 percent evaluation, both 
effective June 5, 1997.  This resulted in a combined 
disability evaluation of 80 percent effective June 5, 1997.  
Entitlement to a total rating and to Dependents' Educational 
Assistance were also granted effective June 5, 1997.  
Although notified of that action by letter of March 16, 1998, 
no appeal was taken as to the effective date assigned for the 
total rating.  

A Board decision in December 1999 granted an increase from a 
40 percent rating to 60 percent for the service-connected low 
back disorder, effective July 24, 1992, which was stated to 
be the date of receipt of the original claim for service 
connection for the low back disorder.  

A December 1999 rating action effectuated the Board's grant 
of a 60 percent rating for the low back disorder effective 
July 24, 1992 which resulted in a combined disability 
evaluation of 40 percent from April 14, 1992, of 80 percent 
from July 24, 1992, and of 90 percent from June 5, 1997.  
This rating action also assigned an earlier effective date 
for a total rating of November 27, 1996, date of receipt of 
VA Form 21-8940.  This appeal ensues from the effective date 
assigned for the total rating.  

Law and Regulations

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A claim for a total disability rating based upon individual 
unemployability is reasonably raised when a claimant whose 
schedular rating meets the minimum criteria under 38 C.F.R. 
§ 4.16(a) requests entitlement to an increased rating and 
there is evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris v. West, 12 Vet. App. 413, 421 
(1999).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (2000).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2) (2000). 

A specific claim in the form prescribed by the Secretary (of 
VA) must be filed in order for benefits to be paid to any 
individual under VA laws.  38 C.F.R. § 3.151 (2000).  

Addressing the matter of date of receipt of claim, a claim is 
a formal or an informal communication, in writing, requesting 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  An 
informal claim is any communication or action indicating an 
intent to apply for a VA benefit and must identify the 
benefit sought.  If a formal claim has not been filed, upon 
receipt of an informal claim an application form will be 
forwarded to the claimant for execution and if received 
within one year from the date it was sent, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).  

Under 38 C.F.R. § 3.157 (2000) date of outpatient treatment, 
examination or VA or uniformed services hospital admission 
will be accepted as date of receipt of an informal claim if 
it relates to service-connected disability or when a claim 
specifying the benefit sought is received within one year 
from the date of such treatment, examination or hospital 
admission.  38 C.F.R. § 3.157(b) and (b)(1).

Analysis

Initially, the Board notes that a May 2000 letter from the 
veteran's Congressman indicates that the veteran reported 
that VA had lost his claim file.  This is not correct.  There 
is nothing in the record on appeal which indicates that his 
claim file was lost or misplaced at any time.  

It is contended, alternatively, that the effective date for 
the veteran's total rating should be in July 1992 when he was 
discharge from VA employment and was awarded SSA disability 
benefits, or the April 1993 or August 1995 RO hearings, when 
he testified that he was unemployable due to his service-
connected disabilities, should be construed to have been 
informal claims.  

The Board has considered the 1994 decision of an ALJ awarding 
SSA disability benefits effective in July 1992 on the basis 
of left shoulder, low back, and psychiatric disorders.  
However, service connection for low back disability was not 
granted until 1996 and service connection for psychiatric 
disability was not granted until 1998.  Similarly, because, 
in 1992 service connection was not in effect for low back 
disability, the October 1992 discharge from VA employment 
cannot be considered a claim for a total rating since the 
evidence indicates that he was discharged from employment due 
to low back disability.  

The November 1992 VAOPT record, reasonable construed only 
indicates that his was completely unable to use the left 
upper extremity and not that he was "100% disabled" from 
all substantially gainful employment.  Indeed, at the April 
1993 RO hearing it was indicated that this statement was 
contradictory (see pages 3, 4, 5, and 8).  

Similarly, even though the veteran made reference at the 1993 
and 1995 RO hearings to having filed a claim for SSA 
benefits, he was not then service-connected for low back or 
psychiatric disability which he testified contributed to his 
inability to maintain gainful employment.  Significantly, he 
also testified in 1993 that reinstatement of his VA 
employment was a viable possibility.  

Accordingly, the VAOPT record of November 1992, the 1994 
award of SSA disability benefits, as well as testimony at RO 
hearings in 1993 and 1995 may not be construed to have been 
an informal claim.  Furthermore, a review of the records 
fails to establish a date within a year prior to the receipt 
of the November 27, 1996, application for a total rating when 
it was factually ascertainable that an increase in disability 
occurred.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  In reaching 
this decision, it is the judgment of the Board that the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  


ORDER

An effective date earlier than November 27, 1996, for a grant 
of total disability based on individual unemployability due 
to service-connected disabilities is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

